Fourth Court of Appeals
                                          San Antonio, Texas
                                                  June 30, 2016

                                              No. 04-16-00405-CV

                        Alexis Boultinghouse-BALLARD and Jimmy C. Ballard,
                                              Appellants

                                                          v.

    HSBC BANK USA, National Association, as Trustee for ACE Securities Corp. Home Equity
           Loan Trust, Series 2004-RM2 Asset-Backed Pass-Through Certificates,
                                       Appellees

                       From the County Court at Law No. 3, Bexar County, Texas
                                   Trial Court No. 2015CV07393
                               Honorable Karen Crouch, Judge Presiding


                                                 ORDER

        The reporter’s record was due June 11, 2016, but was not filed. On June 28, 2016, this
court notified the court reporter that the reporter’s record was late.1 The court reporter responded
to our notice by filing a notification of late record, stating the record was not filed because
appellants have not paid or made arrangements to pay the reporter’s fee to prepare the record and
they are not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b), 35.3(b).

        Accordingly, we ORDER appellants to provide written proof to this court on or before
July 11, 2016 that either: (1) the reporter’s fee has been paid or arrangements satisfactory to the
reporter have been made to pay the reporter’s fee, or (2) appellants are entitled to the record
without prepayment of the reporter’s fee. See id. R. 35.3(b). If appellants fail to respond within
the time provided, appellants’ brief will be due thirty days after the date the clerk’s record is
filed, and the court will only consider those issues or points raised in appellants’ brief that do not
require a reporter’s record for a decision. See id. R. 37.3(c).




1
  Our notice was not sent earlier because the district clerk failed to forward the notice of appeal, which was filed in
the trial court on May 13, 2016, to this court. We only learned of the existence of the appeal when appellants filed a
copy of this notice of appeal in this court on June 23, 2016.
        We order the clerk of this court to send copies of this order to all counsel, the court
reporter, and the district clerk.

                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court